DETAILED ACTION
Claims 15-35 are pending.  Claims 1-14 are cancelled, claims 15-25 and 32 are withdrawn.
The previous rejection of claims 26-31 and 33-35 under 35 U.S.C. § 112(b) is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 4/21/22, have been fully considered but are not persuasive.
Applicant’s comments regarding the rejection under 35 U.S.C. § 112 (page 8) are moot as this rejection has been withdrawn.
Applicant argues that Rulis does not teach that performance values are comparable and displaying these comparable performance values (pages 9-10).
It is respectfully submitted that, as indicated below in the current rejection under 35 U.S.C. § 103, Rulis is cited as teaching performance values and displaying such values, e.g. Rulis describes displaying statistical data [0034-0037, Figs. 1-2].  Determining comparable performance values is ascribed to Stewart773 and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also MPEP 2145 IV.
Applicant argues that ‘Raman neither address nor teaches "wherein at least one of the determined performance values indicates a control speed from a current motion parameter to a target motion parameter" as Figure 2 is directed to the calculation of a loop performance index and its efficiency’ (page 10).
It is respectfully submitted that Rulis teaches a motion parameter (see current rejection under 35 U.S.C. § 103) and Raman teaches that performance values indicates a control speed from a current parameter to a target parameter because Raman describes that a settling time t.sub..epsilon. may be the time 25 for the controlled variable first to reach and thereafter remain within a prescribed amount .+-..epsilon. (magnitude 27)[target parameter 100%] of the steady-state value 26 [from a current parameter 0%]… A performance index in a control loop may indicate how effectively (including both response time [control speed] and error value) a controlled variable in the control loop may settle in its setpoint [target parameter] [0021-0023, Fig. 2].  Also note comment above regarding MPEP 2145 IV.
Applicant’s comments regarding Raman’s alleged lack of display functionality (page 11) are moot as Raman is not cited as teaching this.
Applicant argues that ‘Stewart 773 does not address nor disclose "wherein the determined performance value [is]] are configured such that individual parts of the papermaking machine are comparable" because the fault analysis depends on the correlation of metrology data with the particular manufacturing environment sensor data which would not make the determined performance values such that individual parts of the papermaking machine are comparable’ (page 11).
It is respectfully submitted that Stewart773 teaches that the determined performance values are configured such that individual parts of the machine are comparable because Stewart773 specifically states that comparisons between fault data of many manufacturing components in the system 300 [parts of the machine are comparable] may be performed in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system 300 [col. 6 line 65 – col. 7 line 19, Fig. 5].  It is also noted that in the instant specification the comparable data are derived from sensor data.  Also note comment above regarding MPEP 2145 IV.
Applicant’s comments regarding Stewart773’s alleged lack of display functionality (page 11) are moot as Stewart773 is not cited as teaching this.
Applicant’s comments regarding Stewart and Ligt (page 12) are moot as these references are not required to reject claim 26.
Applicant’s comments regarding the dependent claims (page 12) are moot given the continued rejection of independent claim 26.
Applicant’s argument with regard to claim 34 (pages 12-13) are moot as claim 34 is currently rejected under 35 U.S.C. § 103.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 26-31 and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception — an abstract idea (mental process). 
Claim 26 recites a drive system, i.e. a machine, which is a statutory category of invention.  Claim 26 recites determining performance values that are configured such that individual parts of the papermaking machine are comparable, i.e. under the broadest reasonable interpretation, this limitation comprises the mental step of comparing data.  This step can be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (a mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. generally linking the judicial exception to a drive system a plurality of drives and detectors providing motion parameters for parts of a papermaking machine, and a motion controller (generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a pressure operated switch, see MPEP 2106.05(h)), that the determined performance values result from changes over time of the motion parameters and wherein at least one of the determined performance values indicates a control speed from a current motion parameter to a target motion parameter (merely defining the abstract data) and displaying the determined performance values (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) do not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).  Note that collecting data to determine performance values is considered mere data gathering, see MPEP 2106.05 A.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generally linking the judicial exception to a drive system a plurality of drives and detectors providing motion parameters for parts of a papermaking machine, and a motion controller (generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a pressure operated switch, see MPEP 2106.05(h)), that the determined performance values result from changes over time of the motion parameters and wherein at least one of the determined performance values indicates a control speed from a current motion parameter to a target motion parameter (merely defining the abstract data) and displaying the determined performance values (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.   Note that a drive system with a plurality of drives and detectors providing motion parameters for parts of a papermaking machine, and a motion controller is considered well-understood, routine, and conventional, see for example Rulis or Stewart (cited below), Krayenhagen U.S. Patent No. 5244518,  Ruuska U.S. Patent Publication No. 20090060316, Tamai et al. U.S. Patent Publication No. 20100200181, Shi et al. U.S. Patent Publication No. 20150268645, Murphy et al. U.S. Patent No. 8630728, Fraik U.S. Patent No. 5776309 and Grant U.S. Patent No. 3562500.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 27 recites a bus system (well-understood, routine, conventional technology for data transmission, see Stewart cited below) and providing parameters to controllers (extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network). Thus this claim recites an abstract idea.
Claim 28 recites a known Fieldbus system (well-understood, routine, conventional technology for data transmission, see Stewart cited below). Thus this claim recites an abstract idea.
Claim 29 recites connecting systems via an extremely broadly described technical link (well-understood, routine, conventional technology for data transmission, see Stewart cited below and MPEP 2106.05(d) II and MPEP 2106.05(g)).  Thus this claim recites an abstract idea.
Claim 30 recites connecting via the cloud (well-understood, routine, conventional technology for data transmission, see Stewart cited below).  Thus this claim recites an abstract idea.
Claim 31 recites a mobile display (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information using well-understood, routine, conventional technology, e.g. see Ligt cited below).  Thus this claim recites an abstract idea.
Claim 33 recites that the data are collected from two controllers on the machine (mere data gathering, see MPEP 2106.05 A).  Thus this claim recites an abstract idea.
Claim 34 recites that the data are collected from two controllers on different machines (mere data gathering, see MPEP 2106.05 A) and transferring data between controllers (tangential extra-solution activity, see MPEP 2106.05(d) II and MPEP 2106.05(g) e.g. receiving or transmitting data over a network).  Thus this claim recites an abstract idea.
Claim 35 merely specifies the nature of the abstract data.  Thus this claim recites an abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, 29, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rulis et al. U.S. Patent Publication No. 20020060040 (hereinafter Rulis) in view of Raman et al. U.S. Patent Publication No. 20120158361 (hereinafter Raman) and further in view of Stewart U.S. Patent No. 6890773 (hereinafter Stewart773).
Regarding claim 26, Rulis teaches a drive system [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of motors], comprising: 
a plurality of drives [0028-0038, Figs. 1-2 — a plurality of drive/servo motors] and 
detectors providing motion parameters [0034-0037, Figs. 1-2 — at least sensors 50, 52, and 54, and various shaft position encoders which produces a position output signal corresponding to the rotational position of the shaft at output that detect shaft motion… movement of the motor shaft] for parts of a papermaking machine [0028-0038, Figs. 1-2 — a papermaking machine with various parts shown in the figures], 
a motion controller comprising at least one controller controlling the motion parameters [ 0028-0038, Figs. 1-2— The computer controller sends control signals from its outputs to a plurality of electrical operating devices for adjusting a moveable element in each of the dewatering device…  variable angle foils 26 and the variable height blades 28 … when the foil angle reaches the proper angle by detecting the rotational position of the motor shaft and stops further movement of the motor shaft such as by terminating the control signal 63 applied to motor 62. The adjustment of the foil angle by the servo motor 62…  variable slot Uhle box 46, and the variable slot pickup device 58 each have a moveable element which is adjusted by electrical operating devices such as electric motors] and 
determining performance values from the motion parameters of the parts of the papermaking machine, and  the determined performance value result from the motion parameters, and a display displaying the performance value [0034-0037, Figs. 1-2 — at least  sensors 50, 52, and 54, and  various shaft position encoders which produces a position output signal corresponding to the rotational position of the shaft at output that detect shaft motion; 0043, Fig. 3  — input data from sources 150, 152, 154, and 156 are all applied to the data gathering input step 148 and are also applied to a closed loop algorithm step 158 containing a suitable algorithm for optimizing paper sheet quality. The data gathering input step 148 has one of its outputs connected to a statistical display 160 (values derived from sensor inputs) for the operator].
But Rulis fails to clearly specify that the determined performance values are configured such that individual parts of the machine are comparable and result from changes over time of the parameters and wherein at least one of the determined performance values indicates a control speed from a current parameter to a target parameter.
However, Raman teaches that at least one of the determined performance values indicates a control speed from a current parameter to a target parameter [0021-0023, Fig. 2 — The settling time t.sub..epsilon. may be the time 25 for the controlled variable first to reach and thereafter remain within a prescribed amount .+-..epsilon. (magnitude 27)(target parameter 100%) of the steady-state value 26 (from a current parameter 0%) … A performance index in a control loop may indicate how effectively (including both response time [control speed] and error value) a controlled variable in the control loop may settle in its setpoint (target parameter) if there is any disturbance in the control loop input and/or feedback. Effectiveness in response time may indicate how reliably it is maintaining its settling time in making the control variable reach its setpoint value. The effectiveness in response time may be measured with the aid of a coefficient of variation (CV)].
Rulis and Raman are analogous art.  They relate to industrial control systems, particularly systems with control loops.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above papermaking system, as taught by Rulis, by incorporating the above limitations, as taught by Raman.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate energy monitoring, energy saving and maintenance for a control loop system, as taught by Raman [0002, 0009-0013].
But the combination of Rulis and Raman fails to clearly specify that the determined performance values are configured such that individual parts of the machine are comparable and result from changes over time of the parameters.
However, Stewart773 teaches that the determined performance values are configured such that individual parts of the machine are comparable [col. 6 line 65 – col. 7 line 19, Fig. 5 — Based upon the fault detection data/analysis from a plurality of processing tools 510, metrology tools 550, manufacturing environment sensors 320, and the device fault analysis, a general trend may be calculated by the central fault detection unit 330. The trend may indicate that the operation of one or more manufacturing components may be drifting from a normal range of operation. Comparisons between fault data of many manufacturing components in the system 300 (parts of the machine are comparable) may be performed in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system 300.] and result from changes over time of the parameters [col. 6 line 65 – col. 7 line 19 — fault data of many manufacturing components in the system 300 may be performed in order to recognize trends or drifts (changes over time) from the normal operation relating to manufacturing components in the system 300].
Rulis, Raman and Stewart773 are analogous art.  They relate to industrial control systems, particularly systems with control loops/feedback.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above papermaking system, as taught by the combination of Rulis and Raman, by incorporating the above limitations, as taught by Stewart773.
One of ordinary skill in the art would have been motivated to do this modification in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system, as taught by Stewart773 [col. 6 line 65 – col. 7 line 19].
Regarding claim 29, the combination of Rulis, Raman and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a drive system [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of drive/servo motors].
Further, Raman teaches that a system is connected via a technical data connection to a further system [0016-0019, Fig. 1 — Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Raman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
Regarding claim 33, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches that performance values are determined from motion parameters derived from two motion devices, with each of the two motion devices being assigned to a different unit of the papermaking machine [0034-0037, Figs. 1-2 — at least  sensors 50, 52, and 54, and  various shaft position encoders which produces a position output signal corresponding to the rotational position of the shaft at output that detect shaft motion — assigned to different units/areas of the machine; 0043, Fig. 3  — input data from sources 150, 152, 154, and 156 are all applied to the data gathering input step 148 and are also applied to a closed loop algorithm step 158 containing a suitable algorithm for optimizing paper sheet quality].
Further, Raman teaches two controllers, with each of the two controllers being assigned to a different unit of the system [0016-0019, Fig. 1 — Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   Field controllers 15 may be connected to each building controller 14 at a field control level 63. Each field controller 15 may be connected to sensors, fans and other equipment 16 at a physical IO (input/output) level 64.].
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
Further, Stewart773 teaches that a performance value is determined from parameters derived from two controllers, with each of the two controllers being assigned to a different unit of the machine [col. 8 lines 7-55, Fig. 5 — machine interfaces 515a, 515b (assigned to different tools/units)… control input signals on the line 523 that are intended for processing tool B 510b are received and processed by the second machine interface 515b; col. 6 line 65 – col. 7 line 19 — Based upon the fault detection data/analysis from a plurality of processing tools 510, metrology tools 550, manufacturing environment sensors 320, and the device fault analysis, a general trend may be calculated by the central fault detection unit 330. The trend may indicate that the operation of one or more manufacturing components may be drifting from a normal range of operation. Comparisons between fault data of many manufacturing components in the system 300 may be performed in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system 300.]
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above papermaking system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Stewart773.
One of ordinary skill in the art would have been motivated to do this modification in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system, as taught by Stewart773 [col. 6 line 65 – col. 7 line 19].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute known plural controllers assigned to different units, as taught by Stewart773, for a known single controller to obtain the predicable result of a manufacturing system with multiple distributed controllers assigned to each unit.
Regarding claim 35, the combination of Rulis, Raman and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a performance value [0034-0037, Figs. 1-2 — at least  sensors 50, 52, and 54, and  various shaft position encoders which produces a position output signal corresponding to the rotational position of the shaft at output that detect shaft motion; 0043, Fig. 3  — input data from sources 150, 152, 154, and 156 are all applied to the data gathering input step 148 and are also applied to a closed loop algorithm step 158 containing a suitable algorithm for optimizing paper sheet quality. The data gathering input step 148 has one of its outputs connected to a statistical display 160 (values derived from sensor inputs) for the operator].
Further, Stewart773 teaches that a performance value is a value selected from 
- a productivity of the papermaking machine
- a functional stability.
- a fault occurrence [col. 6 line 65 – col. 7 line 19 — Based upon the fault detection data/analysis from a plurality of processing tools 510, metrology tools 550, manufacturing environment sensors 320, and the device fault analysis, a general trend may be calculated by the central fault detection unit 330. The trend may indicate that the operation of one or more manufacturing components may be drifting from a normal range of operation. Comparisons between fault data of many manufacturing components in the system 300 may be performed in order to recognize trends or drifts from the normal operation relating to manufacturing components in the system 300], and 
- a controller functionality.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Stewart773.  
One of ordinary skill in the art would have been motivated to do this modification in order to recognize trends or drifts from the normal operation (faults) relating to manufacturing components in the system, as taught by Stewart773 [col. 6 line 65 – col. 7 line 19].  In addition, it would be obvious to simply substitute a fault occurrence, as taught by Stewart773, for the performance value of Rulis, Raman and Stewart773 for the predictable result of a papermaking system that determines performance based on faults.
Claim(s) 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rulis, Raman and Stewart773 in view of Stewart et al. U.S. Patent Publication No. 20170045419 (hereinafter Stewart).
Regarding claim 27, the combination of Rulis, Raman and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a motion controller and providing the motion parameters to a respective motion controller [0028-0038, Figs. 1-2— The computer controller sends control signals from its outputs to a plurality of electrical operating devices for adjusting a moveable element in each of the dewatering device].
Further, Raman teaches plural controllers [0016-0019, Fig. 1 — Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   Field controllers 15 may be connected to each building controller 14… controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute known plural controllers, as taught by Raman, for a known single controller to obtain the predicable result of a manufacturing system with multiple distributed controllers.
But the combination of Rulis, Raman and Stewart773 fails to clearly specify a bus system connecting plural controllers and providing the parameters to a respective controller.
However, Stewart teaches a bus system connecting plural controllers and providing the parameters to a respective controller [0019-0026 Fig. 1 — A thick stock flow actuator 122 controls the consistency of incoming stock received at the headbox 112. A steam flow actuator 124 controls the amount of heat transferred to the paper web 108 from drying cylinders. The actuators 122-124 could, for example, represent valves controlling the flow of stock… controller 104 receives measurement data from the scanners 126-128 and uses the data to control the paper machine 102. For example, the controller 104 may use the measurement data to adjust any of the actuators or other components of the paper machine 102… while a single controller 104 is shown here, multiple controllers 104 could be used, such as different controllers that control different variables of the web… network 106 is coupled to the controller 104 and various components of the paper machine 102 (such as the actuators and scanners). The network 106 facilitates communication between components of the system 100. The network 106 represents any suitable network or combination of networks facilitating communication between components in the system 100. The network 106 could, for example, represent a wired or wireless Ethernet network, an electrical signal network (such as a HART or FOUNDATION FIELDBUS network)… controller(s) 104 can operate to control one or more aspects of the paper machine 102 using one or more models. For example, each model could associate one or more manipulated variables with one or more controlled variables. A controlled variable generally represents a variable that can be measured or inferred and that is ideally controlled to be at or near a desired setpoint or within a desired range of values; 0048 — device 300 includes a bus system 302, which supports communication].
Rulis, Raman, Stewart773 and Stewart are analogous art.  They relate to industrial control systems, particularly systems with control loops.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known bus system, as taught by Stewart, for the connection system of Rulis, Raman and Stewart773, for the predictable result of a multi-component manufacturing system with bus connectivity between the components.  In addition, one of ordinary skill in the art would have been motivated to use a bus topology for ease of connecting/disconnecting components in a simple linear architecture.
Regarding claim 28, the combination of Rulis, Raman, Stewart773 and Stewart teaches all the limitations of the base claims as outlined above.  
Further, Stewart teaches that the bus system comprises a FieldBus [0025, Fig. 1 — network 106 could, for example, represent a wired or wireless Ethernet network, an electrical signal network (such as a HART or FOUNDATION FIELDBUS network), a pneumatic control signal network, or any other or additional network(s)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known field bus system, as taught by Stewart, for the connection system of Rulis, Raman, Stewart773 and Stewart, for the predictable result of a multi-component manufacturing system with field bus connectivity between the components.  In addition, one of ordinary skill in the art would have been motivated to use a field bus system as this system is designed for distributed industrial control.
Regarding claim 30, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches a drive system [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of drive/servo motors].
Further, Raman teaches the system is connected to a further system [0016-0019, Fig. 1 — Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman, and Stewart773, by incorporating the above limitations, as taught by Raman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
But the combination of Rulis, Raman, and Stewart773 fails to clearly specify that a system is connected to a further system via a Cloud.
However, Stewart teaches that a system is connected to a further system via a Cloud [0036-0041, Fig. 2 — system 200 includes multiple sites 202a-202n. Each site 202a-202n generally denotes a location at which one or more web manufacturing or processing systems 204 are used… data analytics 212 could be executed within a network-based environment 216, such as a computing cloud. The network-based environment 216 could include various components that support network-based analysis of web manufacturing or processing systems. For example, the network-based environment 216 could include servers or other computing devices executing logic that analyzes data associated with the web manufacturing or processing systems 204].
Rulis, Raman, Stewart773 and Stewart are analogous art.  They relate to industrial control systems, particularly systems with control loops.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known cloud system, as taught by Stewart, for the connection system of Rulis, Raman, and Stewart773, for the predictable result of a multi-component manufacturing system with cloud connectivity between the components.  In addition, one of ordinary skill in the art would have been motivated to use a cloud computing system to more easily manage computing resources.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rulis, Raman, and Stewart773 in view of de Ligt U.S. Patent Publication No. 20180026942 (hereinafter Ligt).
Regarding claim 31, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  
But the combination of Rulis, Raman, and Stewart773 fails to clearly specify that a display is a mobile display.
However, Ligt teaches that a display is a mobile display [0010-0014 — data pushed to the clients is generally used by the client to fill GUI components in their display for representing process data with both text and graphics generally running at a personal computer (PC) at an operator station or a distributed control system (DCS), or by web applications visualized by Internet browsers on a PC or any mobile device or mobile apps running on smart phones or tablets… visualization algorithm 166b populates with calculated data from the calculation algorithm 166a for filling WINDOWS GUIs, or the calculated data is visualized without the need for the visualization algorithm 166b by web applications visualized by Internet browsers on a PC or any mobile device or mobile applications running on smart phones or tablets for a display].
Rulis, Raman, Stewart773 and Ligt are analogous art.  They relate to industrial control systems and Rulis and Ligt relate to paper manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman, and Stewart773, by incorporating the above limitations, as taught by Ligt.  
One of ordinary skill in the art would have been motivated to do this modification so that users are able to conveniently access process data without needing to be at a fixed location, e.g. an operator station.  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute a known mobile display, as taught by Ligt, for the generic display of Rulis, Raman, and Stewart773, for the predictable result of a manufacturing system accessible from a mobile display device.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rulis, Raman, and Stewart773 in view of Markham et al. U.S. Patent Publication No. 20030155415 (hereinafter Markham).
Regarding claim 34, the combination of Rulis, Raman, and Stewart773 teaches all the limitations of the base claims as outlined above.  
Further, Rulis teaches that the performance values are determined from motion parameters derived from two motion controllers [0028-0038, Figs. 1-2— The computer controller sends control signals from its outputs to a plurality of electrical operating devices for adjusting a moveable element in each of the dewatering device…  variable angle foils 26 and the variable height blades 28 … when the foil angle reaches the proper angle by detecting the rotational position of the motor shaft and stops further movement of the motor shaft such as by terminating the control signal 63 applied to motor 62. The adjustment of the foil angle by the servo motor 62…  variable slot Uhle box 46, and the variable slot pickup device 58 each have a moveable element which is adjusted by electrical operating devices such as electric motors; 0034-0037, Figs. 1-2 — at least  sensors 50, 52, and 54, and  various shaft position encoders which produces a position output signal corresponding to the rotational position of the shaft at output that detect shaft motion; 0043, Fig. 3  — input data from sources 150, 152, 154, and 156 are all applied to the data gathering input step 148 and are also applied to a closed loop algorithm step 158 containing a suitable algorithm for optimizing paper sheet quality. The data gathering input step 148 has one of its outputs connected to a statistical display 160 (values derived from sensor inputs) for the operator] assigned to a papermaking machine [0028-0038, Figs. 1-2 — a papermaking machine with a plurality of motors].
Further, Raman teaches parameters derived from two controllers assigned to different machines and wherein data are transferred via a technical data link [0016-0019, Fig. 1 — Central station 12 may monitor settling time and error value of each control loop… controllers may be of another kind such as industrial controllers…   controllers 14 may be connected to station 12 via an internet 13 (technical data connection) or other networking medium].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman and Stewart773, by incorporating the above limitations, as taught by Raman.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide central monitoring and control of multiple systems via a single management system, as taught by Raman [0016-0019].
But the combination of Rulis, Raman, and Stewart773 fails to clearly specify that data are transferred between the two controllers.
However, Markham teaches that data are transferred between the two controllers [0203-0213, Fig. 1 — data are transferred from control system 54A to control system 54B].
Rulis, Raman, Stewart773 and Markham are analogous art.  They relate to industrial control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above manufacturing system, as taught by the combination of Rulis, Raman, and Stewart773, by incorporating the above limitations, as taught by Markham.  
One of ordinary skill in the art would have been motivated to do this modification to coordinate the operation of related controllers, as suggested by Markham [0011-0012, 0213].  

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119